AO 2455 {Rev 05/15!2(]18) Judgment in a Criminal Petty Casc (ModiEed} Page I of 1

UNITED STATES DISTRICT COURT
sOUTHERN DIsTRlCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For OFfenses Committed On or Atter November l, 1987)

man Manuel RJ-Vera_PereZ Case Number: 3118-mj-22989-BLM

Elana R. Fogel

Defena'ant '.r Attorney
REGISTRATION NO. 64968298

THE DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs!
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:I The defendant has been found not guilty on count(s)
Count(s) 1 Of Cgmplaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a tenn of:
SIXTY (60) DAYS

§ Assessment: $lO WAIVED Fine: WAIVED
|Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 4, 2018
Date of lmposition of Sentence

 

 

_

§ DEC 94 mg l HoNoRABLE BA§;ARA L.MAJoR

§ UNITED STATES MAGISTRATE JUDGE

 

1 i
Ci..l:‘r'i?< US !'.]|S`i`HlC`|` (I-L'}Lll`-T|'
SOUTH&HN DiS'l'HiCT Ol`~' CAL!FOHNEA
BY DEPUTY

 

 

 

3:18-mj-22989-BLM

 

